IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-31200



COTY YOUNG,
                                            Plaintiff-Appellant

                                versus

CENAC TOWING CO INC,
                                            Defendant-Appellant

                                versus

EXXON CORPORATION
                                            Defendant - Appellee




          Appeal from the United States District Court
             for the Eastern District of Louisiana
                         (96-CV-2941-D)


                           November 3, 1998

Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.